Citation Nr: 1019677	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of bilateral 
testicular torsion surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from September 2002 
to December 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's residuals of bilateral testicular torsion 
surgery are not productive of recurrent urinary tract 
infections that are symptomatic requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management; impotence; renal 
colic; acute nephritis; bladder stones; erectile dysfunction; 
complete atrophy of both testes; or testicular mass or tumor.

2.  The Veteran's residuals of bilateral testicular torsion 
surgery do not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of bilateral testicular 
torsion surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.115b, Diagnostic Code 
7525 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
April 2007, February 2008, June 2008 and August 2009.  
Significantly, the Board observes that he does not report 
that the condition has worsened since he was last examined, 
and thus a remand is not required solely due to the passage 
of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evidence shows that the Veteran incurred torsion of the 
left testicle in service and underwent a bilateral orchiopexy 
(a.k.a., bilateral testicular torsion surgery) in March 2005.  
Later that year in September, the Veteran was seen for 
complaints of intermittent pain in his testicles since the 
surgery.  The impression was idiopathic testicular pain 
without evidence of cancer or infection.  The physician noted 
that, unfortunately, there is no clearly effective treatment 
for idiopathic testicular pain that has no correctible 
surgical pathology.  Rather the best treatment is multi-modal 
treatment by a pain specialist and a psychiatrist who 
specializes in chronic pain disorders.  The recommendation 
was that the Veteran wear a jock strap/scrotal support and 
speak with life skills to discuss relaxation techniques and 
other psychological issues surrounding idiopathic pain.  The 
Veteran continued in service until his discharge in December 
2006 without any further treatment for testicular pain.

The Veteran filed his claim for service connection in January 
2007.  By rating decision issued in June 2007, service 
connection was granted for residuals of testicular torsion 
surgery and a 10 percent disability rating was awarded under 
the hyphenated Diagnostic Code 7525-7804.  The Board notes 
that there is not a diagnostic code specifically for this 
disability.  When an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In the present case, the Veteran's service-connected 
disability has been evaluated under hyphenated Diagnostic 
Code 7525-7804.  Diagnostic Code 7525 evaluates for 
epididymo-orchitis, which is evaluated on the basis of 
urinary tract infections.  Urinary tract  infections are 
rated under 38 C.F.R. § 4.115a.  Under this Diagnostic Code, 
a 10 percent rating is assigned for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year, and/or requiring intermittent intensive management.  A 
30 percent rating is assigned for urinary tract infections 
with recurrent symptomatic infection requiring 
drainage/frequent  hospitalization (greater than 2 
times/year) and/or requiring continuous intensive management.  
A urinary tract infection manifested by poor renal function 
should be rated as renal  dysfunction.  See 38 C.F.R. § 
4.115a.

Renal dysfunction is rated at 30 percent disabling when there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or  definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
under the criteria for renal dysfunction requires persistent 
edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 
to 8mg%; or generalized poor health  characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent rating requires regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

Higher evaluations are also available under the criteria for 
rating voiding dysfunction and urinary frequency.  See 38 
C.F.R. § 4.115a.  Under the rating criteria for voiding 
dysfunctions, a 20 percent evaluation is warranted for a 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than 2 times a day.  A 
40 percent evaluation is warranted for a voiding dysfunction 
of continual urine leakage, post surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the  
wearing of absorbent materials which must be changed 2 to 4 
times a day.  A 60 percent evaluation is warranted for the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.  Under the 
criteria for urinary frequency, a higher 20 percent 
evaluation is warranted when the daytime voiding interval is 
between two and three hours, or awakening to void two times 
per night.  A 40 percent evaluation is warranted for urinary 
frequency with a daytime voiding interval of less than one 
hour or a frequency resulting in awakening to void five or 
more times a night.  38 C.F.R. § 4.115a.   

The Board notes, however, that the 10 percent disability 
rating is based upon the Veteran's residuals of having a 
painful scar under Diagnostic Code 7804.  A 10 percent rating 
may be assigned for scars which are superficial and painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  This is the maximum rating provided for by VA's 
rating schedule for painful scars.  The Board notes that the 
Diagnostic Codes applicable to the scars was recently revised 
in October 2008.  These revisions, however, apply only to 
claims that were filed on or after the effective date of 
October 23, 2008, or when the Veteran has specifically 
requested reconsideration of his claim under these revised 
criteria.  As the Veteran's claim was filed long before 
October 2008 and he has not requested reconsideration under 
the revised criteria effective October 23, 2008, evaluation 
under these revised criteria is not warranted.

In the present case, the evidence includes the Veteran's 
statements, VA and private treatment records, and VA 
examination reports from April 2007, February 2008, June 2008 
and August 2009.  

Although the VA and private outpatient treatment records note 
the Veteran's history of testicular torsion surgery with 
subsequent pain, there are no records of actual treatment for 
this disability.  

VA examination reports show the Veteran's complaints of pain 
in his testicles.  In April 2007 examination, the Veteran 
reported the pain as being more of an uncomfortable feeling 
helped by wearing spandex support briefs, and increasing with 
any contact, for example during sexual intercourse or while 
running, lasting from 10 to 30 minutes.  However, by August 
2009, he reported constant pain of 5 out of 10 with 
exacerbations of pain with contact to 9 out of 10.  He 
indicated the pain was somewhat helped by wearing jockey 
briefs but that he did not wear them constantly.  Thus, there 
does appear to have been an increase in the severity of the 
Veteran's pain since the onset of his appeal.  In addition, 
it appears that the Veteran's left testicle has atrophied as 
well.  The Veteran's testicles were measured the same 
bilaterally at the April 2007 VA examination; however, the 
August 2009 VA examiner noted that the left testicle was one-
third less in size than the right representing a "very 
slightly atrophic" left testicle.  

However, at each of the VA examinations, the Veteran denied 
having recurrent urinary tract infections.  He also denied 
having any hesitancy, dysuria, incontinence, renal colic, 
bladder stones, erectile dysfunction, or acute nephritis.  He 
denied any hospitalizations or medical procedures, including 
dialysis, catheterizations, dilatations or drainage, and 
denied being on a special diet or taking any medications 
related to the urinary tract.  The Veteran reported voiding 
four to five times a day and maybe getting up once a night to 
void.  The Veteran did question being impotent at one point 
in 2008, but the semen analysis conducted at the June 2008 VA 
examination was noted to be within normal limits.  
Furthermore, the August 2009 VA examination noted that the 
Veteran's his wife had conceived and a baby had been born as 
a result of their marriage.  Thus, there is no question as to 
the Veteran being sterile.

Thus, the medical evidence fails to establish that the 
Veteran has recurrent urinary tract infections, renal 
dysfunction, a voiding dysfunction requiring the use of 
absorbent materials, or urinary frequency with daytime 
voiding interval between one and two hours or nighttime 
voiding three to four times.  Evaluation under Diagnostic 
Code 7525 or other rating criteria applicable to the urinary 
tract and renal system would not result in a higher 
disability rating for the Veteran's service-connected 
disability.  

Furthermore, a higher evaluation is not available under 
Diagnostic Code 7804.  The Board notes that the current 10 
percent disability rating granted under Diagnostic Code 7804 
is appropriate because, although none of the VA examination 
reports note a surgical scar from the March 2005 surgery, the 
August 2009 VA examiner opined that the Veteran's pain is 
most likely secondary to scar tissue as a result of the 
surgery.  Thus, evaluation under Diagnostic Code 7804 is 
appropriate as the residual condition from the surgery.  See 
38 C.F.R. § 4.27.  However, as Diagnostic Code 7804 only 
provides for a maximum 10 percent, a higher disability rating 
is not warranted under this Diagnostic Code.  Furthermore, 
none of the other Diagnostic Codes related to scars such as 
in this case provide for a higher disability rating than 10 
percent and, therefore, cannot be the basis for a higher 
rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 
and 7805 (2008).

Thus, although the evidence appears to indicate that there 
has been at least a slight worsening of the Veteran's 
disability since the onset of his appeal, the evidence fails 
to establish entitlement to a disability rating higher than 
10 percent because the criteria for a higher rating under 
Diagnostic Code 7525 is not shown by the evidence and 
Diagnostic Code 7804 does not provide for a higher rating.  
The preponderance of the evidence is, therefore, against 
finding that a disability rating in excess of 10 percent is 
warranted under the VA rating schedule.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case.  It is generally provided that the rating 
schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

In the present case, the Veteran's disability arguably may 
not be contemplated by the rating schedule since it is not an 
enumerated disease and, therefore, is rated by analogy.  
Nevertheless, the Board finds that the record fails to 
establish that there has been marked interference with 
employment or frequent periods of hospitalization to warrant 
referral for extraschedular consideration.  The record 
clearly shows, and the Veteran has denied, any period of 
hospitalization due to this disability.

As for marked interference with employment, the Veteran has 
implied that his disability has affected his employment.  The 
record shows that the Veteran worked for approximately 22 
months as a program analyst while also attending school at 
night.  He submitted evidence indicating his performance at 
this job was satisfactory at best, but at times substandard.  
He notified VA in March 2009 that he had been terminated for 
poor performance.  He also stated that he missed a lot of 
time from work (at least one day per week) because of his 
service-connected disabilities.  He submitted records showing 
that he had applied for leave under the Family and Medical 
Leave Act.  On this application, the Veteran listed 
posttraumatic stress disorder (PTSD) and "groin injury" as 
serious health conditions that make him unable to perform his 
job.  (The Board notes that the Veteran is service-connected 
for PTSD.)  However, the medical certificate submitted with 
the application makes it clear that, although "testicular 
trauma - intermittent pain" was listed as a condition, it 
was the Veteran's PTSD that required him to not work during 
severe exacerbations and to need frequent breaks during 
working hours to relieve stress.  In addition, at the April 
2007, February 2008 and June 2008 VA examination, the Veteran 
denied that his service-connected residuals of testicular 
torsion surgery had any effect on his employment.  At the 
August 2009 VA examination, the Veteran reported that, while 
working in this job, he "just endured the pain."  Thus, the 
evidence fails to establish that the Veteran's service-
connected residuals of testicular torsion surgery have caused 
marked interference with his employment.  Rather, it was his 
PTSD that appears to have mostly interfered with his 
employment.  The Board notes that an August 2009 VA PTSD 
examination report shows the Veteran reporting that he was 
unable to go into work many days, which is why he got FMLA.  
He also reported he lost this job because they were 
"downsizing" and they said it was "poor performance."  
Furthermore, in a February 2008 statement, the Veteran 
related his loss of work solely due to his PTSD.

The Board concludes, therefore, that the preponderance of the 
evidence is against referring the Veteran's claim for 
extraschedular consideration as the evidence fails to show an 
exceptional disability picture.

The Board acknowledges the Veteran's reports that this 
disability has caused issues with his marriage as he has 
increased pain during marital relations.  However, the VA 
compensation system is designed to compensate a veteran for 
loss of earning capacity, not for such personal losses such 
as the Veteran is claiming.  Even so, the Board notes that 
the evidence shows the Veteran is able to continue such 
relations with his spouse and has even conceived and had a 
child with her during the pendency of this appeal.  Thus, 
although the Board is sympathetic to the Veteran's plight, 
there is nothing it can do unless the Veteran's disability 
worsens to a point where it causes impairment of earning 
capacity for which the VA rating scheme would compensate.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
disability rating for his service-connected residuals of 
testicular torsion surgery on either a schedular or 
extraschedular basis.  The preponderance of the evidence 
being against the Veteran's claim, the benefit of the doubt 
is not for application.  Consequently, the Veteran's claim 
must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of bilateral 
testicular torsion surgery is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


